Title: General Orders, 14 October 1779
From: Washington, George
To: 


        
          Head-Quarters Moore’s House [West Point]Thursday Octr 14th 1779.
          Parole Wabash—  C. Signs Yarmouth. Zell.
        
        As many soldiers who have lately joined the Army have not been sufficiently taught the first principles of the exercise; The troops will every afternoon exercise in detail and the officers must take particular care in instructing their men; The exercise by battalions to continue every morning as before.
        Such officers as are not furnished with Espontoons are to apply immediately through the Brigade Quarter-Masters to the Quarter-Master General for a supply.
      